Citation Nr: 1522657	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  07-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for cardiovascular disease including coronary artery disease (CAD) and hypertension, to include as secondary to a service-connected anxiety disorder, not otherwise specified, with depression.

3. Entitlement to service connection for residuals of broken bones of the hands, arms, and legs.

4. Entitlement to special monthly pension based on the need for aid and attendance.

5.  Entitlement to an initial rating in excess of 50 percent for a service-connected anxiety disorder, not otherwise specified, with depression.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and from an August 2012 rating decision of the Pension Management Center in St. Paul, Minnesota.

The Board remanded these claims in October 2014 for further development.  They now return for appellate review.

The Board notes that the Veteran was scheduled to testify in support of these claims at a hearing before a Veterans Law Judge of the Board on March 12, 2015, but he did not appear for the hearing and did not provide a good-cause explanation or reason for his absence nor did he request to have the hearing rescheduled.  Accordingly, the Board is proceeding with appellate review of the claims.  See 38 C.F.R. § 20.704(d) (2014) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing has been withdrawn).

The issues of entitlement to service connection for a cardiovascular disorder; residuals of broken bones of the hands, arms and legs; special monthly pension based on the need for aid and attendance; and an initial increased rating for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's lumbar spine disorder is a result of an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of service connection for a lumbar spine disorder is based on his contention that it resulted from an in-service motorcycle accident.  For the following reasons, the Board finds that entitlement to service connection for a lumbar spine disorder has been established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's STRs reflect that he had motorcycle accidents in both 1973 and 1974.  More specifically, the STRs show that he sought treatment for multiple abrasions of the face and back in March 1974.

A March 2007 VA treatment record reflects that the Veteran reported that his back pain is present all the time and that it is from sequelae of two motorcycle accidents in the 1970s.  In an April 2010 statement from the Veteran, he states that his low back pain is the result of two motorcycle accidents.  

Finally, the August 2011 VA examination report states that the Veteran has degenerative arthritis of the lumbar spine.  The August 2011 VA examination report also reflects the VA examiner's opinion that the Veteran's back condition is at least as likely as not related to military service.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disorder is granted.


REMAND

Further development in regards to the Veteran's claim of entitlement to service connection for a cardiovascular disorder is necessary to make an informed decision.  The Board notes that, in his substantive appeal (Form 9), the Veteran stated that he was diagnosed with CAD in the 1970s.  In addition, in his Form 9, the Veteran asserts that his CAD is also attributable to his service-connected anxiety disorder.  Thus, VA must try to locate the Veteran's medical records from the 1970s and obtain a VA opinion.

As to the Veteran's claim of entitlement to service connection for broken bones of the hands, arms, and legs, the August 2011 VA examination report is not sufficient to allow the Board to make an informed decision.  More specifically, the VA examiner found that the Veteran suffered from residuals of broken bones in his hands and feet, but did not opine as to whether it was as likely or not that they were related to his military service.  Thus, a further VA opinion is necessary.

Finally, as to the Veteran's claim for special monthly pension based on the need for aid and attendance, the October 2012 VA examination is not sufficient to allow the Board to make an informed decision.  There is no indication in the October 2012 VA examination report that the Veteran's claims file was reviewed by the examiner and the report contains conclusory statements with no rationale or reasoning.  Thus the October 2012 VA examination report lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Thus, a new VA examination is necessary.

Finally, in a January 2012 rating decision the RO awarded service connection for an anxiety disorder, not otherwise specified, with depression, and assigned an initial 50 percent rating.  In February 2012, the Veteran submitted a notice of disagreement with the assignment of a 50 percent rating.  Accordingly, on remand he should be sent a statement of the case addressing this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim for service connection for a cardiovascular disorder, as secondary to his service-connected psychiatric disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete treatment records, dated from September 1974 to December 1998, from the Loma Linda, Long Beach, and Muskogee VA treatment facilities.  See VA Form 9, received in February 2012.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Loma Linda VA treatment facility, dated from September 2012 forward.

4.  Ask the Veteran to identify all medical care providers that treated him for any cardiovascular problems in the 1970s.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including any private treatment records for which he has furnished the necessary authorization.  

5. Thereafter, obtain a VA opinion as to the Veteran's cardiovascular disease.  The claims file and a copy of this Remand must be made available to and reviewed by the clinician in conjunction with the opinion.  The opinion must indicate that this has been accomplished.

The clinician should render opinions as to the following: 

(a)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's coronary artery disease and/or hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.
(b)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's coronary artery disease and/or hypertension was caused by his anxiety disorder with depression. 
(c)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's coronary artery disease and/or hypertension was aggravated (permanently worsened) by his anxiety disorder with depression. 
The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6. Obtain a VA opinion as to the Veteran's residuals of broken bones.  The claims file and a copy of this Remand must be made available to and reviewed by the clinician in conjunction with the opinion.  The opinion must indicate that this has been accomplished.

The clinician should identify all current residuals of broken bones in the hands, legs, and arms.  The clinician should then render an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that any residuals of broken bones had their clinical onset during active service or are related to any in-service disease, event, or injury, to include the motorcycle accidents in 1973 and 1974 and softball injury to the right middle finger in June 1973.  See Service Treatment Records showing fracture of distal phalanx of right great toe and sprain of the left thumb in October 1973, motorcycle accident in March 1974, and fracture of right middle finger while playing softball in June 1973.

The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7. Schedule the Veteran for a VA aid and assistance examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner should discuss whether the Veteran, as a result of his disabilities, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The examiner should mention whether the following factors are present as a result of the disabilities: inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular service-connected disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner should state whether the Veteran is bedridden, defined as required to remain in bed through the essential character of his disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

9.  Send the Veteran a statement of the case (SOC) addressing his claim of entitlement to an initial rating in excess of 50 percent for a service-connected anxiety disorder, not otherwise specified, with depression.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


